J-S23023-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
    TYRELL BISHOP                      :
                                       :
                    Appellant          :   No. 2264 EDA 2015

          Appeal from the Judgment of Sentence Dated March 9, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0001140-2014


BEFORE: OLSON, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY SOLANO, J.:                            FILED JULY 31, 2017

        Appellant Tyrell Bishop appeals from the judgment of sentence

imposed by the trial court after he was convicted by a jury of aggravated

assault, violations of the Uniform Firearms Act, and possession of an

instrument of crime (“PIC”).1 We affirm.

        On November 9, 2013, at around 10:50 p.m., Kyree Silver was in the

area of 10th and Norris Streets in Philadelphia, where he had a verbal

altercation with an unidentified man.      Appellant was present at that

altercation. Trial Ct. Op. at 2 (citing N.T., 12/17/14, at 26-27, 29-31). As




1
  18 Pa.C.S. §§ 2702(a)(1), 6105(a)(1), 6106(a)(1), 6108, and 907(a),
respectively.
J-S23023-17


Silver and his friend, Nasir,2 began to walk down the street, Nasir told Silver,

“Hey, bro, you are being followed.”         N.T., 12/17/14, at 32.     The man

following them was wearing a white thermal shirt, khaki pants, and

Timberland boots.    Id. at 33-34, 37.    Appellant then yelled to Silver, and

Silver turned around and walked into the middle of the street, where

Appellant began shooting at Silver. At first, Silver stood in shock, but, after

the second shot, he began to run towards an intersection, at which time he

was struck by a bullet. Silver nevertheless was able to pick himself up and

run two more blocks. Trial Ct. Op. at 3 (citing N.T., 12/17/14, at 34).

      Temple University Police Officer Robert Acosta, who had received a

radio call reporting a shooting in the area, found Silver and placed him into

another officer’s patrol car to be transported for medical attention.       N.T.,

12/18/14, at 24-25. Silver was taken to Temple University Hospital, where

“it was determined that [he] had been shot in his left side, and that the

bullet hit his spine.” Trial Ct. Op. at 2 (citing N.T., 12/17/14, at 39).

      Officer Acosta then returned to the scene of the crime, where he

“noticed someone” inside a building, through an open door, “who was sitting

on a chair fitting the doer’s clothing,” which had been described in the radio

call as “tan boots with light color shirt, possibly a thermal.” N.T., 12/18/14,

at 29-30.   The person then closed the door.       Officer Acosta later testified

2
  Silver testified that he could not recall Nasir’s family name.     N.T.,
12/17/14, at 28. Appellant’s Brief, at 7, identifies Nasir’s last name as
Abdul-Raheem.



                                      -2-
J-S23023-17


that he “really can’t say” whether the person he saw was Appellant, despite

being able to recognize Appellant from “see[ing] him around the area.” Id.

at 34.

         On November 14, 2013, Silver identified Appellant as the shooter after

viewing a photo array. On December 28, 2013, Philadelphia Police executed

a search warrant on Appellant’s home and recovered “a tan pair of khaki

pants, a tan pair of Timberland boots, and mail in the name of [Appellant].”

N.T., 12/18/14, at 147-49. They arrested Appellant that same day.

         Appellant was indicted for the shooting on January 27, 2014, and a

jury trial ultimately was scheduled for December 2014. During that interval,

Silver received an unsigned handwritten letter addressed to him at his

home.      The letter was postmarked April 2, 2014, and urged Silver not to

testify at trial and to lie if he was asked if he recognized Appellant during a

line-up. Ex. C-30.3 The Commonwealth later produced transcripts of taped

conversations by Appellant with friends and family members in which he

3
    The letter said, in part:

         . . . Just do the right thing . . . . You see how easy it was to get
         your address . . . . I could of provoked some violence[.] My man
         told me not to tho. This what I need you to do, My man trying
         to get a line-up as we speak so if they grant it, Just go to da
         jawn, n act like you lookin real hard then say “I dont see em[.]”

Ex. C-30 (identified at trial as part of C-25-A). The letter continued by
advising Silver that trial was scheduled for mid-December and that Silver
should “show up there” and, if called to testify, say that he identified
Appellant under police duress. It told Silver to keep his dispute with
Appellant in “the streets” and not to “take it to the courts.” Id.



                                        -3-
J-S23023-17


appeared to discuss trying to dissuade Silver from testifying. Exs. C-32, C-

34; N.T., 12/19/14, at 21-27.

        Prior to trial, the parties engaged in motion practice regarding the

Commonwealth’s plan to introduce information that it contended was from

Appellant’s    social   media   accounts.   On   November   18,   2014,   the

Commonwealth provided Appellant with a numbered exhibit packet. Exhibits

C-37 to C-47 of the packet – which were renumbered as Exhibits C-36 to C-

46 at trial – were described by the Commonwealth as screenshots from a

Facebook account4 registered under the name “Traplife Took.”              The

Commonwealth contended that “Traplife Took” was a nickname used by

Appellant and that the exhibits were from Appellant’s Facebook account. 5 At




4
    We recently described Facebook as follows:

        Facebook is a social networking site where “[u]sers of that Web
        site may post items on their Facebook page that are accessible
        to other users, including Facebook ‘friends’ who are notified
        when new content is posted.” Elonis v. United States, –––
        U.S. ––––, 135 S.Ct. 2001, 2004, 192 L.Ed.2d 1 (2015).

Nicolaou v. Martin, 153 A.3d 383, 387 n.2 (Pa. Super. 2016) (en banc).
Another exhibit was described as containing messages, or “tweets,” from
Appellant’s Twitter account. See generally Nixon v. Hardin Cty. Bd. of
Educ., 988 F. Supp. 2d 826, 830 n.1 (W.D. Tenn. 2013) (describing the
Twitter social media service). Although the Twitter messages were the
subjects of disputes in the trial court, Appellant’s brief does not discuss
them, and we therefore will not address them here.
5
  Apart from the fact that the Facebook pages showed a number of images
of Appellant, the Commonwealth relied on the fact that, after Appellant’s
arrest, Appellant’s brother, Daryl Bishop, tweeted, “Free tookey” and “Free



                                      -4-
J-S23023-17


trial, Appellant challenged the authenticity of the Facebook messages, but he

has abandoned those arguments on appeal and does not contend in this

Court that the Facebook account of “Traplife Took” was not his.

      The Facebook messages, including those at Exhibits C-37/36 to C-

39/38,6 contained a number of photographs of Appellant, including one

showing him a few blocks from the location of the shooting. Exhibit C-41/40

contained a message stating:        “Neighborhood dangerous,, whole lotta

shootas,,,, had to keep a Mac n I ain’t talkin bout computers,,” (punctuation

in original).   Exhibit C-42/41 stated,   “Gotta 40 n a 9 at da SAME DAMN

TIME. . #TEAM BIZZY. . I’m on ma militant shit . . .” (capitalization and

punctuation in original). Exhibit C-43/42 stated: “Death before dishonor,,,,

don’t even bother.. Take me back to prison I don’t kno shit, ya honor.....

#snitches get stitches. . . N I don’t like stitches” (punctuation in original).

The posting dates of the messages were in May or June of 2012 (about 1½

years before the shooting of Silver).

      On December 12, 2014, Appellant filed a pre-trial motion in limine to

prohibit the introduction of any social media evidence, arguing that

Appellant’s “social media accounts are irrelevant and inadmissible.” Mot. in


took,” which the Commonwealth contended was proof that “Took” was
Appellant’s nickname. N.T., 12/18/14, at 108; Ex. C-48, C-51 & C-52.
6
 The number before the slash is the exhibit number in the original discovery
packet; the number after the slash is the exhibit number at trial. For
example, Exhibit C-37/36 was Exhibit C-37 in the discovery packet but
Exhibit C-36 at trial.



                                        -5-
J-S23023-17


Limine, 12/12/14, at 3 ¶ 7.4.     Appellant stated that “[t]he entirety of the

Facebook and Twitter posts are the equivalent of braggadocio and rap lyrics

— what Tipper Gore feared in the early 90s.”       Id. at 4 ¶ 10.2.7     The trial

court denied the Motion in Limine and allowed the Commonwealth to

introduce the social media evidence at trial. Trial Ct. Op. at 9.

      During trial, Silver testified that he saw Appellant follow him and heard

Appellant “yell something out.” Trial Ct. Op. at 4; see also N.T., 12/17/14,

at 32-33.    Throughout his testimony, Silver identified Appellant as the

individual who shot him, and Silver’s testimony was corroborated by a

surveillance video that recorded a portion of the incident.         Ex. C-5; N.T.,

12/17/14, at 35; Trial Ct. Op. at 4-5, 8.        During his testimony, Silver

identified himself in the video. Also during the trial, Appellant stipulated that

he had a prior felony conviction that made it unlawful for him to possess a

firearm and that he did not have a license to carry a firearm.          Ex. C-24;

N.T., 12/14/14, at 84; N.T., 12/22/14, at 14.8




7
  Appellant also argued that the social media evidence should be excluded
under Evidence Rule 404 (relating to character evidence). Mot. in Limine, at
4 ¶ 11. Appellant has abandoned that challenge on appeal.
8
  The notes of testimony from December 22, 2014, are mislabeled as
“November 22, 2014.” For clarity, this Court will refer to this volume by the
date the proceedings actually occurred and not by the date indicated on the
cover page.



                                      -6-
J-S23023-17


        On December 22, 2014, a jury found Appellant not guilty of attempted

murder9 and guilty of the remaining charges enumerated above.               On

March 9, 2015, Appellant was sentenced to an aggregate term of eighteen to

thirty-six years’ incarceration.

        On March 18, 2015, Appellant filed a motion for reconsideration of his

sentence, which the trial court denied on July 17, 2015. On July 27, 2015,

Appellant filed a notice of appeal to this Court. Appellant’s appeal raises two

issues for our review:

        1.    Was there insufficient evidence to convict [A]ppellant of
        the offenses of Aggravated Assault, Violation of the Uniform
        Firearms Act §§6105, 6106, & 6108, and Possession of an
        Instrument of Crime due to conflicting testimony and a lack of
        physical evidence, such th[at] he should be granted a new trial?

        2.    Did the trial court err in allowing the introduction of
        [A]ppellant’s social media posts belonging [sic] where the posts
        were irrelevant to the charges at issue, and where the probative
        value of the accounts were outweighed by the prejudice to the
        [A]ppellant under Pa.R.E. 403, such that he should be granted a
        new trial?

Appellant’s Brief at 4.

                           Sufficiency of the Evidence

        Appellant first contends that “the evidence presented at trial was

insufficient to sustain a verdict of guilt[y] because responding Temple Police

Officer Robert Acosta’s testimony established that [Appellant] was not




9
    18 Pa.C.S. § 901(a).



                                      -7-
J-S23023-17


identified on the scene of the shooting on November 9, 2013 and no physical

evidence linked Appellant to the shooting.” Appellant’s Brief at 13.10

      We have explained:

      A claim challenging the sufficiency of the evidence is a question
      of law. Evidence will be deemed sufficient to support the verdict
      when it establishes each material element of the crime charged
      and the commission thereof by the accused, beyond a
      reasonable doubt.... When reviewing a sufficiency claim the
      court is required to view the evidence in the light most favorable
      to the verdict winner giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence.

      As a reviewing court, we [may] not weigh the evidence or
      substitute our judgment for that of the fact-finder, who is free to
      believe all, part, or none of the evidence.

Commonwealth v. Chambers, 157 A.3d 508, 512 (Pa. Super. 2017)

(citations omitted).

      Here, Officer Acosta’s testimony is irrelevant in determining the

shooter’s identity because Silver himself identified Appellant as the shooter,

with video evidence corroborating this identification.   Trial Ct. Op. at 4-5

(citing Ex. C-5). This Court cannot substitute its own judgment for that of

the fact-finder and thus cannot consider Officer Acosta’s failure to identify

Appellant of greater evidentiary value than the identification by Silver and


10
   Although Appellant generally challenged the sufficiency of the evidence for
all of his convictions under Pa.R.A.P. 1925(b), at 1 ¶ 1, Appellant did not
specify in his Statement that his sufficiency challenge was based upon
Officer Acosta’s testimony or the alleged lack of physical evidence. Thus,
the trial court did not explicitly address Officer Acosta’s testimony and the
asserted absence of physical evidence in its opinion of June 6, 2016. See
Trial Ct. Op. at 4-7.



                                     -8-
J-S23023-17


the supporting video.     See Chambers, 157 A.3d at 512; see also N.T.,

12/18/14, at 34; Trial Ct. Op. at 4-5 (citing Ex. C-5). The jury was “free to

believe all, part, or none of the evidence,” placing whatever value it

considered appropriate on Silver’s and Officer Acosta’s testimony and on the

video evidence. Chambers, 157 A.3d at 512. We cannot say that the jury

should have interpreted the evidence presented at trial in the way that

Appellant wishes.   Rather, we must view the evidence “in the light most

favorable to the verdict winner,” id., which means that we must look to the

evidence identifying Appellant, rather than to that regarding Officer Acosta’s

inability to state with certainty that he saw Appellant.     See also N.T.,

12/18/14, at 34; Trial Ct. Op. at 4-5 (citing Ex. C-5). We note that Officer

Acosta never identified anyone else as the person in the open door.      N.T.,

12/18/14, at 29-30, 34.

     Furthermore, Appellant’s general assertion that there was no physical

evidence connecting him to the crimes is undermined by the video

corroborating Silver’s testimony.     Ex. C-5.     See Commonwealth v.

McKellick, 24 A.3d 982, 987 (Pa. Super.) (referring to a “video tape” as

“demonstrative or physical evidence”), appeal denied, 34 A.3d 828 (Pa.

2011); Commonwealth v. Conway, 534 A.2d 541, 544 n.3 (Pa. Super.

1987) (same), appeal denied, 549 A.2d 914 (Pa. 1988). Appellant argues

that, “[t]hrough the course of [this] investigation, no firearm was ever

recovered and no gunshot residue testing was ever performed on clothing



                                    -9-
J-S23023-17


recovered from [Appellant]’s home.” Appellant’s Brief at 21. However, it is

the “totality of the circumstances” that is “determinative, not the presence

or absence of any particular piece of evidence.”           Commonwealth v.

Harper, 611 A.2d 1211, 1217 (Pa. Super. 1992). Thus, the absence of a

recovered firearm or ballistics evidence does not make the evidence on

which Appellant’s guilt was based insufficient. See id. The jurors found the

evidence presented to be sufficient, and we will not substitute our judgment

for theirs. See Chambers, 157 A.3d at 512.

                    Appellant’s Social Media Postings

      Appellant’s remaining issue is that the trial court abused its discretion

in admitting evidence of his social media postings.

      The admission of evidence is solely within the discretion of the
      trial court, and a trial court’s evidentiary rulings will be reversed
      on appeal only upon an abuse of that discretion. An abuse of
      discretion will not be found based on a mere error of judgment,
      but rather occurs where the court has reached a conclusion that
      overrides or misapplies the law, or where the judgment
      exercised is manifestly unreasonable, or the result of partiality,
      prejudice, bias or ill-will.

Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015) (quotation

marks and citations omitted), cert. denied, 137 S. Ct. 92 (2016).

      Appellant first argues that the social media postings were not relevant,

that the trial court abused its discretion in admitting them, and that he

“suffered actual harm via unfair prejudice.” Appellant’s Brief at 25, 28. The

Commonwealth counters that “the evidence recovered from [Appellant’s]

social media accounts . . . was highly relevant as it went to [his] access to


                                     - 10 -
J-S23023-17


weapons, presence in the area of the crime, and consciousness of guilt.”

Commonwealth’s Brief at 13. The trial court stated:

      “Evidence is relevant if it logically tends to establish a material
      fact in the case, tends to make a fact at issue more or less
      probable, or supports a reasonable inference or presumption
      regarding the existence of a material fact.” Commonwealth v.
      Antidormi, 84 A.3d 736, 750 (Pa. Super. 2014). In the case at
      hand, the Facebook posts were relevant since they were
      demonstrative of guilt. In these posts, Appellant indicates that
      he is in possession of a firearm, stating: “neighborhood is
      dangerous, whole lotta shooters, had to keep a Mac, and I ain’t
      talking about computers” and “got a 40 and a nine at the same
      damn time.” Appellant additionally posted the following: “Death
      before dishonor. Don’t even bother. Take me back to prison. I
      don’t know shit, Your Honor #snitches get stiches and I don’t
      like stitches." This post tends to support the assertion that
      Appellant had others call, text, and write letters to the witness
      with the intent to intimidate. It clearly shows Appellant’s views
      on snitches. This assertion was further authenticated by a letter
      admitted into evidence as Commonwealth Exhibit C-30, which
      was delivered to Kyrie Silver’s home and urged the complainant
      to not identify the Appellant.

Trial Ct. Op. at 10-11 (footnotes omitted). We conclude that the trial court

did not err in holding that the proffered social media postings were relevant.

      Under the Rules of Evidence, “All relevant evidence is admissible,

except as otherwise provided by law.     Evidence that is not relevant is not

admissible.” Pa.R.E. 402. “Evidence is relevant if: (a) it has any tendency

to make a fact more or less probable than it would be without the evidence;

and (b) the fact is of consequence in determining the action.” Pa.R.E. 401.

“[T]he threshold for relevance is low due to the liberal ‘any tendency’

prerequisite.” Brady v. Urbas, 111 A.3d 1155, 1162 (Pa. 2015) (emphasis

in original; citing Pa.R.E. 401).


                                    - 11 -
J-S23023-17


      In Commonwealth v. Patterson, 91 A.3d 55, 74 (Pa. 2014), cert.

denied, 135 S. Ct. 1400 (2015), Patterson sent a letter to two friends that

included a lyric from a song entitled “Homeboyz” by Tupac Shakur: “When I

give the word tear that ass out of that frame.” Five days later, one of the

friends fatally shot another man. Id. at 61. The Commonwealth introduced

the letter as evidence that Patterson’s inclusion of the lyric in his letter pre-

dating the murder was a request to his friend to kill the victim. Id. at 74.

Appellant objected, arguing in part that the song lyric found in his letter was

not relevant.   Id. at 75.    The trial court allowed its admission, and the

Supreme Court of Pennsylvania found no merit to Patterson’s argument on

appeal. Id. The Supreme Court stated that Patterson’s claims went “to the

weight of the evidence, and a witness’s credibility is for the finder of fact”;

“it was for the jury to determine whether they believed Appellant” regarding

his use of the lyric; and “to the extent Appellant contends that his cross-

examination regarding the lyrics was ‘highly prejudicial,’ . . . most relevant

evidence is, in fact, prejudicial.” Id. at 75-76.

      In Commonwealth v. Ragan, 645 A.2d 811, 820 (Pa. 1994), lyrics to

a rap song recorded by Ragan’s musical group were held to have been

properly admitted, because the lyrics were introduced in response to

testimony on direct examination in which the appellant had portrayed

himself as a college student and artist. The Supreme Court stated, “fruits of




                                     - 12 -
J-S23023-17


appellant’s artistic leanings were clearly relevant to rebut this testimony.”

Id.

      For similar reasons, the social media evidence at issue here was

relevant.   First, because Appellant was on trial for firearms violations, his

ownership of guns and his statements about access to guns were relevant to

the Commonwealth’s case.       See Pa.R.E. 401-402.      The Commonwealth

presented evidence by James Stinsman, an assistant district attorney with

experience in the Gun Violence Task Force, that the postings’ references to

keeping a “Mac” and having a “40 [and] a 9” pertained to possession of

handguns.    N.T., 12/18/14, at 103-04.      In addition, Appellant’s postings

were admissible to rebut any argument that Appellant had not obtained a

firearm until after the date of the shooting. See Ragan, 645 A.2d at 820.

      The postings also were evidence that Appellant may have sought to

intimidate Silver from testifying — evidence that is relevant to show

consciousness of guilt. See Commonwealth v. Rega, 933 A.2d 997, 1009

(Pa. 2007), cert. denied, 552 U.S. 1316 (2008).          The Commonwealth

submitted evidence of possible intimidation, including the letter that Silver

received at his home prior to trial.11         Appellant’s Facebook posting

expressing his view about the adverse consequences of being a “snitch”




11
   Appellant does not challenge the admissibility of that letter or other
evidence of possible intimidation in his appeal.



                                    - 13 -
J-S23023-17


supported the contention that Appellant might wish to deter Silver from

being a witness against him.

     Appellant also argues that the social media postings were more

prejudicial than probative.    Appellant’s Brief at 25, 28-31.      In this

connection, he emphasizes that the postings were rap lyrics, a form of

artistic expression, and posits that, if “[A]ppellant had posted to his

Facebook wall, ‘I shot a man in Reno, just to watch him die’ the trial court

would not have considered those lyrics to have been probative of the fact

that [A]ppellant had a gun and he shot someone.”           Id. at 28-30.12

Appellant recognizes that the mere fact the postings may be song lyrics does

not make them inadmissible, and he acknowledges that we held rap lyrics

admissible in Commonwealth v. Talbert, 129 A.3d 536 (Pa. Super. 2015),

appeal denied, 138 A.3d 4 (Pa. 2016).13      But he claims that, unlike the


12
   Appellant’s reference is to a famous lyric in “Folsom Prison Blues” by
Johnny Cash. See John R. Cash, Folsom Prison Blues (Sun Records 1955).
13
   In Talbert, 129 A.3d at 538, 540, the appellant asserted “that the trial
court erred in admitting as evidence a rap music video [that appellant had
uploaded to YouTube approximately a month after the crime] that allegedly
contained lyrics describing a crime similar to the murders at issue in this
case.” The Commonwealth proffered the appellant’s rap lyrics to corroborate
his role as one of the shooters. Id. at 544. The appellant “suggest[ed] that
there were inconsistencies between the facts of the crime and the common
slang meaning of the words in the rap song” that should preclude their
admissibility.   Id. at 541.     This Court disagreed, concluding that any
inconsistencies were “not enough to change the overall meaning of the rap
lyrics.” Id. at 541. We asserted that the rap video was relevant and
admissible to show the appellant’s involvement in the murders, “despite the
potentially prejudicial impact of artistic works.” Id. at 542.



                                   - 14 -
J-S23023-17


lyrics in Talbert, the postings here were not original14 and did not show any

clear relation to the events of the crime.    He also contends that “the trial

court either glosses over or ignores the fact that [A]ppellant posted a rap

artist’s lyrics to his Facebook wall nearly 18 months before . . . the events

in this case.” Appellant’s Brief at 28 (emphasis in original).

      “The court may exclude relevant evidence if its probative value is

outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Pa.R.E. 403. “Evidence is not

unfairly prejudicial simply because it is harmful to the defendant’s case.

Rather, exclusion of evidence on this ground is limited to evidence so

prejudicial that it would inflame the jury to make a decision based upon

something other     than the legal propositions relevant to the case.”

Commonwealth v. Foley, 38 A.3d 882, 891 (Pa. Super. 2012) (internal

quotation marks and citation omitted), appeal denied, 60 A.3d 535 (Pa.

2013).

      Here, the trial court concluded that Appellant’s postings “credited the

assertions that Appellant owned a firearm, and that he supported witness


14
   In his brief, Appellant contends (without a citation to the record) that he
presented evidence that the postings were from lyrics by a local Philadelphia
rapper named “Oschino.” Appellant’s Brief at 27. Our review of the record
reveals only that Appellant asked a Commonwealth witness whether the
postings were lyrics from another artist and the witness responded that he
did not know. N.T., 12/18/14, at 111-12.



                                     - 15 -
J-S23023-17


intimidation tactics.” Trial Ct. Op. at 12. Appellant disagreed with the these

interpretations, but the fact that this evidence could be interpreted

differently by the jury does not mean it was inadmissible.

      In Commonwealth v. Johnson, 838 A.2d 663, 680 (Pa. 2003), cert.

denied, 543 U.S. 1008 (2004), the defendant, before his trial, approached a

witness and said, “[I]t’s kind of f____ed up when people’s families die.” 838

A.2d at 679 (letters omitted in original).    The defendant argued that the

statement was not admissible, because “it [was] not clear that the

comments were intended as a threat.” Id. at 680. The Supreme Court of

Pennsylvania held that, regardless of whether the defendant’s words

constituted a threat, they were admissible because they were probative of

an intent to influence the witness’s testimony.           Id.   Similarly, in

Commonwealth v. Kramer, 371 A.2d 1008, 1011-12 (Pa. Super. 1977)

(en banc), the defendant wrote a letter to his wife stating, “[w]hen I get out

of here I am going to get a gun and you know what I am going to do”; the

letter was deemed admissible even though the defendant said he was

referring merely to hunting. We held that the true meaning of the statement

was within the province of the jury.         Id.   Thus, interpreting whether

Appellant’s postings actually mean that he owned a firearm or supported

witness intimidation was within the province of the jury. See id.

      The fact that the postings were made more than a year before the

shooting of Silver did not mean that the jury could not consider them. In



                                    - 16 -
J-S23023-17


Patterson, 91 A.3d at 75, the Supreme Court held that a writing by the

appellant that included a third party’s lyrics and that pre-dated the crime

was admissible and any concerns about its connection to the crime went “to

the weight of the evidence.”     Analogously, here, the date of the postings

went to the weight of the evidence, not their admissibility.                   See

Commonwealth v. Hanible, 30 A.3d 426, 464 (Pa. 2011) (“the lack of

conclusive proof” to support an inference “went to the weight, rather than

admissibility, of the evidence”), cert. denied, 133 S. Ct. 835 (2013).

     Finally, even if the admission of Appellant’s social media postings was

erroneous, the admission was harmless error.

     The harmless error doctrine, as adopted in Pennsylvania, reflects
     the reality that the accused is entitled to a fair trial, not a perfect
     trial. See Commonwealth v. Story, 476 Pa. 391, 383 A.2d
     155 (1978).       The proper analysis to be undertaken was
     thoroughly explained in Story:

        This Court has stated that an error may be harmless where
        the properly admitted evidence of guilt is so overwhelming
        and the prejudicial effect of the error is so insignificant by
        comparison that it is clear beyond a reasonable doubt that
        the error could not have contributed to the verdict. Under
        this approach, a reviewing court first determines whether
        the untainted evidence, considered independently of the
        tainted    evidence,    overwhelmingly      establishes    the
        defendant’s guilt. If “honest, fair minded jurors might very
        well have brought in not guilty verdicts,” an error cannot
        be harmless on the basis of overwhelming evidence. Once
        the court determines that the evidence of guilt is
        overwhelming, it then decides if the error was so
        insignificant by comparison that it could not have
        contributed to the verdict.

        We have cautioned that:



                                     - 17 -
J-S23023-17


            “a conclusion that the properly admitted evidence is
            ‘so overwhelming’ and the prejudicial effect of the....
            error is ‘so insignificant’ by comparison, that it is
            clear beyond a reasonable doubt that the error is
            harmless, is not to be arrived at lightly.”

         Accordingly, we have been reluctant to find an error
         harmless on the basis of overwhelming evidence.

       Id. at 412–413, 383 A.2d at 166 [footnote omitted; citations
       omitted].

Commonwealth v. Rasheed, 640 A.2d 896, 898 (Pa. 1994).

       Here, the Commonwealth’s key witness was the victim himself, who

identified Appellant as the individual with whom he had an altercation and

who shot him.    Ex. C-5; N.T., 12/17/14, at 35; Trial Ct. Op. at 4-5, 8.

Surveillance video recorded part of the incident.     When Appellant’s home

was searched, police found clothing identical to what Silver said Appellant

was wearing on the night of the shooting.       N.T., 12/17/14, at 37; N.T.,

12/18/14, at 147-49.     The Commonwealth also introduced transcripts of

recordings by Appellant encouraging family and friends to prevent Silver

from testifying. Exs. C-32, C-34; N.T., 12/19/14, at 21-27. The properly

admitted evidence of guilt thus was overwhelming, and the prejudicial effect

of any error was insignificant by comparison.    See Rasheed, 640 A.2d at

898.   Hence, it is clear beyond a reasonable doubt that any error arising

from the admission of Appellant’s social media postings during trial could not

have contributed to the verdict and thus was harmless. See id.




                                    - 18 -
J-S23023-17


     For all of these reasons, we conclude that Appellant’s challenge to the

social media postings is without merit. Accordingly, we affirm the judgment

of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/31/2017




                                  - 19 -